 

Exhibit 10.21

 

NOTE EXTENSION AND AMENDMENT AGREEMENT

 

THIS NOTE EXTENSION AND AMENDMENT AGREEMENT (the “Agreement”), dated as of May
__, 2020, is entered into by and between BROWNIE’S MARINE GROUP, INC., a Florida
corporation (the “Company”), and undersigned (the “Holder”).

 

WHEREAS, the Company has issued the Holder that certain 6% Secured Convertible
Promissory Note in the principal amount of $50,000, due December 31, 2019 (the
“Note”); and

 

WHEREAS, the Company and Holder have agreed to extend the Maturity Date (as
defined under the Note) and amend the Conversion Price (as defined under the
Note); and

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Holder hereby agree as follows:

 

1. Extension and Amendment.

 

(a) Extension of Maturity Date. The parties agree that the Maturity Date of the
Note is hereby extended to December 31, 2020.

 

(b) Conversion Price. The “Conversion Price” is amended to $0.01 per share.

 

2. Representations and Warranties. Each party represents that it has the
requisite power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by such
party and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the party

 

3. Miscellaneous.

 

(a) Except as expressly set forth above, all of the terms and conditions of the
Note shall continue in full force and effect.

 

(b) This Agreement may be executed in two or more counterparts and by facsimile
signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.

 

(c) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

  BROWNIE’S MARINE GROUP, INC.         By:     Robert M. Carmichael, Chief
Executive Officer         HOLDER             Name:  

 

 

